Citation Nr: 0210752	
Decision Date: 08/28/02    Archive Date: 09/05/02	

DOCKET NO.  00-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the right zygoma.

(The issues of entitlement to service connection for 
residuals of a left hamstring injury and to an evaluation in 
excess of 10 percent for migraine headaches will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The veteran, who had active service from December 1978 to 
January 1999 appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a left 
hamstring injury and entitlement to an evaluation in excess 
of 10 percent for migraine headaches pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by the Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all evidence necessary for an 
equitable disposition of this portion of the appeal has been 
obtained by the RO.

2.  Residuals of a fracture of the right zygoma are 
productive of symptomatology analogous to a moderately 
disfiguring scar of the face.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
fracture of the right zygoma have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.118, Diagnostic 
Codes 7899-7800, 4.150, Diagnostic Codes 9999-9905 (2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
January 1999 rating decision, the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reason his claim was denied.  In addition, a letter to 
the veteran and his representative dated in September 2001 
informed them of the specific provisions of the VCAA, 
including what evidence was needed to establish entitlement, 
what information or evidence was needed and what the veteran 
could do to help with his claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  The veteran has been afforded VA examinations 
in connection with his claim, and he appeared to present 
testimony in support of his claim at hearings before a 
hearing officer at the RO and the undersigned Member of the 
Board.  The veteran has not indicated that there are any 
relevant treatment records that have not been obtained and 
the veteran and his representative have not made the Board 
aware of any other outstanding evidence that needs to be 
obtained prior to appellate review.  Accordingly, the Board 
finds that the VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

The veteran essentially contends that the evaluation assigned 
to the residuals of his right jaw fracture do not accurately 
reflect the severity of that disability.  The veteran asserts 
that he experiences swelling and soreness in his jaw, as well 
as an inability to completely control saliva when speaking.  
The veteran has requested a 10 percent evaluation for this 
disability.

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

When an unlisted condition is encountered, such as the 
situation in this case, it will be permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localizations and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The residuals of the fracture of the right 
zygoma have been evaluated by the RO under 38 C.F.R. § 4.150, 
Diagnostic Code 9905 for limitation of motion of 
temporomandibular articulation.  Under that Diagnostic Code, 
when the range of lateral excursion is limited to 0 to 4 
millimeters a 10 percent evaluation is for assignment.  When 
the range of inter-incisal range is limited to 31 to 40 
millimeters a 10 percent evaluation is also for assignment.  
The RO assigned a noncompensable evaluation for this 
disability based on service medical records and the report of 
a VA examination performed while the veteran was still on 
active duty.

The January 1999 rating decision reflects that service 
medical records show the veteran sustained an injury to the 
right zygoma during a basketball game in July 1989 and that 
X-rays showed a fracture of the zygomatic arch.  Following a 
reduction of the depressed fracture the jaw opening was 
limited to 20 millimeters.  A second operation was performed 
in October 1989 following which postoperative jaw opening was 
noted to be to 42 millimeters.

A report of a VA examination performed during service in 
October 1998 shows the veteran reported that he had fractured 
his right jaw and had undergone surgery on three occasions.  
It was noted that the veteran was unable to play sports due 
to the possibility that he may reinjure his right jaw.  
Physical examination noted positive facial disproportioning 
due to surgery on the right cheek.  The report noted that 
photographs were to be taken to show the swollen right 
cheekbone.  The diagnosis following the examination was of a 
mild deformity of the right jaw.

A report of a VA dental and oral examination performed in 
August 2000 shows the veteran reported complaints of spitting 
when he spoke which he was unable to control, trouble opening 
his mouth and swelling of the cheek on the right side where 
he had jaw surgery.  On physical examination there was no 
functional impairment due to loss of motion or masticatory 
function.  There was no limitation of inter-incisal motion or 
lateral excursion.  There was very slight facial cheek 
enlargement on the right maxillary area which was not 
painful.  The examiner noted that the veteran did not exhibit 
any spitting symptoms when conversing with him.  There was no 
noticeable mucosal scarring from the maxillary surgery.  The 
veteran was able to open his jaw within normal limits and 
move laterally within normal limits.  The diagnosis following 
the examination was slight facial cheek asymmetry.

Based on this evidence, it is apparent that the veteran has 
no limitation of function or movement of his jaw and thus 
would not be entitled to a compensable evaluation under 
Diagnostic Code 9905.  However, given the presence of 
enlargement or swelling of the right maxillary area and what 
has been described as facial cheek asymmetry at the time of 
the August 2000 examination and a mild deformity at the time 
of the October 1998 VA examination, the Board is of the 
opinion that this disability is more severe than reflected by 
the current noncompensable evaluation.  The Board is of the 
opinion that a 10 percent evaluation may be assigned by 
analogy to a moderately disfiguring scar of the face under 
Diagnostic Code 7800.  Under that diagnostic code, the next 
higher evaluation contemplates findings of a severely 
disfiguring scar producing a marked or unsightly deformity of 
the eyelids, lips or auricles, a severity not described by 
either of the VA examinations.  Accordingly, a 10 percent 
evaluation is established.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran, as required by the holding of the 
United State Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing that 
the veteran's right jaw disability has resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for the assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for residuals of a fracture 
of the right zygoma is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

